Order entered June 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00163-CV

                          IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-09-843

                                             ORDER
       Before the Court is appellee the Texas Department of Family and Protective Services’

June 21, 2019 motion for extension of time to file brief. We GRANT the motion and ORDER

the Department to file its responsive brief no later than July 22, 2019.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE